DETAILED ACTION
Claims 1-20 are considered in this office action. Claims 1-20 are pending examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 13 is rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention Curlander et al. (US9547986) and herein after will be referred as Curlander. 

Regarding Claim 13, Curlander teaches the method of controlling driving of a vehicle (Col.1 Line 51-53: The present disclosure relates to on-road coordination of autonomous vehicles through a roadway or a portion of a roadway), the method comprising: 

determining whether the vehicle is a subscriber vehicle registered in a section service provided by the section service provider; and  10having, by the subscriber vehicle, a priority in a driving speed, compared to a non-subscriber vehicle when the subscriber vehicle drives a section occupied by the section service provider(Col.3 Line 23-27: As yet another example, a vehicle 105 that is paying a toll or user fee to use the roadway 104 can be assigned a higher priority than another vehicle 105 that is not paying the toll or that is paying a lower toll rate : here the vehicle which are are paying user fee is being interpreted as subscriber vehicle and priority is given to those vehicle in specified section of the road.).

Allowable Subject Matter
Claims 1-12 are allowed.
Claims 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1) SATO (US2020/0307582): discloses a driving control with environmental condition estimating including surrounding recognition function for recognizing a vehicle's lane and neighboring lanes and other vehicles and a function for obtaining the vehicle's state, a path generating part for generating a path based on information from the environmental condition estimating, and a vehicle control for speed and steering control for causing the vehicle to follow the path. The environmental condition estimating obtains the vehicle's position near a toll plaza, having a vehicle ahead following function for targeting a vehicle ahead. The driving control alters override threshold values serving as a determination criterion of the operation intervention for stopping the vehicle ahead following function and a path following function to a value greater than during driving in a general section with lane markings when the vehicle's own position reaches a predetermined point before the toll plaza.

2) UM et al. (US20180174371) discloses a toll gate section determining apparatus may include an information providing device that provides information by use of a camera, a radar, and a navigation device; a toll gate section determining device that determines a toll gate section based on movement information and line information of a neighboring vehicle, which are provided from the camera and the radar, and map information provided from the navigation device; and a vehicle control device that controls longitudinal driving or transverse driving of a vehicle when a current section is determined as the toll gate section.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDHESH K JHA whose telephone number is (571)272-6218. The examiner can normally be reached M-F:0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDHESH K JHA/Primary Examiner, Art Unit 3668